 



EXHIBIT 10.15
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT is made this 31st day of July, 2007 by and
between TRIAD FINANCIAL CORPORATION, a California corporation (the “Company”),
and CARL B. WEBB (“Consultant”).
     WHEREAS, Consultant has submitted his resignation from the Company as
President and Chief Executive Officer effective June 6, 2007: and
     WHEREAS, Consultant will continue to participate in the management of the
Company by, among other things, assuming a position as Co-Chairman of the Board
of Directors of the Company in a non-executive officer, non-employee capacity;
and
     WHEREAS, the parties wish to memorialize the relationship in the form of a
consulting arrangement and wish to reduce such arrangement to writing.
     NOW, THEREFORE, in consideration of the foregoing, and the mutual
undertakings contained in this Agreement, the parties agree as follows:
     SECTION 1. TERM.

  (a)   The initial term of this Agreement (“Term”) shall begin on the August 1,
2007 and shall end on July 31, 2010, unless earlier terminated under the
provisions of Section 13 of this Agreement.     (b)   This Agreement will be
automatically renewed for additional one-year periods            unless either
party provides the other with notice of its intent to terminate the Agreement on
or before the 60th day prior to the termination of the Agreement, as renewed and
extended hereby.

     SECTION 2. ENGAGEMENT. The Company hereby retains Consultant to provide the
services described in Attachment A hereto. Consultant’s principal point of
contact will be with Daniel D. Leonard, the President and Chief Executive
Officer of the Company.
     SECTION 3. PLACE OF ENGAGEMENT. Consultant shall perform the services
called for under this Agreement at North Richland Hills, Texas, or at such
places and at such times as the Company may reasonably require.
     SECTION 4. CONSULTING COMPENSATION. For and in consideration of the
consulting services to be performed by Consultant and the further covenants and
agreements made by him under this Agreement, the Company shall, for the Term
hereof, provided Consultant is not in default under this Agreement:
     (a) pay to Consultant from the beginning date of the Term of this Agreement
through July 31, 2010, basic monthly compensation of $20,833.33, to be paid
monthly in arrears, on the last day of each month, commencing on August 31,
2007;

 



--------------------------------------------------------------------------------



 



     (b) pay to Consultant such other and further compensation as the
Compensation Committee of the Board of Directors of the Company may from time to
time determine; and
     (c) reimburse Consultant for reasonable and necessary expenses incurred in
connection with his consulting work.
     SECTION 5. CONSULTANT’S SERVICES; ACKNOWLEDGEMENT OF DUTY OF LOYALTY.
Consultant agrees to perform such reasonable services as may be requested from
time to time during the Term of this Agreement by the Company’s President and
Chief Executive Officer. Consultant agrees to make himself available at all
reasonable times to perform such services during the Term of this Agreement.
Consultant acknowledges his duty of loyalty to the Company and covenants to
conduct himself in accordance with such duty during the Term of this Agreement.
     SECTION 6. OTHER EMPLOYMENT. The parties acknowledge that Consultant will
have other employment during the Term of this Agreement.
     SECTION 7. WITHHOLDING. Consultant acknowledges that he will have sole
responsibility for the payment of all federal, state and local estimated,
withholding and employment taxes arising out of his relationship with the
Company and the performance of the services to be provided pursuant hereto.
Consultant acknowledges and agrees that the Company will not withhold on his
behalf any sums for income tax, unemployment insurance, Social Security or any
other withholding pursuant to any law or requirement of any governmental body.
Each and every one of such payments and withholdings is the sole responsibility
of Consultant. Consultant agrees to indemnify and hold the Company harmless from
any and all loss or liability arising with respect to the failure of Company to
withhold or make such payments and withholdings. In the event the United States
Internal Revenue Service (“IRS”) or any other governmental entity should
question or challenge the worker status of Consultant under this Agreement,
Consultant shall notify the Company of any such inquiry or challenge. Consultant
and the Company agree that both parties shall have the right to participate in
any discussion or negotiation occurring with the IRS or such other governmental
entity, regardless of who initiates such discussions or negotiations, and each
party shall notify the other in advance of any planned meeting or discussion.
     SECTION 8. STOCK OPTIONS. During his tenure as President and Chief
Executive Officer of the Company, Consultant was granted, pursuant to that
certain Non-Qualified Stock Option Agreement dated March 10, 2006 (the “Option
Agreement”), the option to purchase up to 500,000 shares of Triad Holdings,
Inc., the parent corporation of the Company, pursuant to the Triad Holdings Inc.
2005 Long Term Incentive Plan. Consultant’s resignation shall have no effect on
the Option Agreement or the vesting schedule set forth therein. Any unvested
options shall continue to vest in accordance with the terms contained in the
Option Agreement, unless such Option Agreement is terminated in accordance with
the terms contained in Section 3 therein.
     SECTION 9. RESTRICTIVE COVENANT. Consultant covenants and agrees that he
will not, during the Term of this Agreement, as the same may be extended from
time to time, and for a period of two years thereafter, engage as a principal,
employee, agent, consultant, independent contractor or in any capacity
whatsoever with a Competitor of the Company, except with the prior written
consent of the Company, which consent will not be unreasonably withheld. For
this purpose, “Competitor” shall mean and be limited to either of a finance
company or a financial institution, the principal business of which is the
purchase of retail installment contracts secured

 



--------------------------------------------------------------------------------



 



by motor vehicles, or the lending of money directly to borrowers for the purpose
of purchasing or refinancing a motor vehicle. In addition to any other rights or
remedies available to the Company on breach of this covenant, the Company shall
be entitled to enforcement hereof by court injunction. Consultant acknowledges
his duty of loyalty to the Company and covenants and agrees that he will not,
during the Term of this Agreement, knowingly engage in any activity which would
be detrimental or adverse to the interests of the Company.
     SECTION 10. NON-DISCLOSURE OF PROPRIETARY INFORMATION. Consultant
acknowledges that he possesses substantial proprietary information which is or
may become valuable assets of the Company, and that he may obtain knowledge of
additional such proprietary information during the term of this Agreement.
Consultant hereby covenants and agrees that he will not on any occasion, during
or after the Term of this Agreement, disclose any such non-public proprietary
information to any person except upon the express written authorization of the
Company.
     SECTION 11. RELEASE AND INDEMNIFICATION. The Company shall indemnify
Consultant to the fullest extent permitted by the laws of the state of Texas,
the Articles of Incorporation, or the Bylaws of the Company in effect as of the
date of this Agreement and from time to time thereafter against all claims,
losses, damages, costs, charges and expenses whatsoever incurred or sustained by
Consultant in connection with any action, suit or proceeding to which Consultant
may be made a party by reason of the services performed by Consultant pursuant
to this Agreement. The Company will, upon request by Consultant, promptly
advance or pay any amounts for costs, charges or expenses (including, but not
limited to, reasonable legal fees and expenses incurred by counsel retained by
Consultant) in respect of his right to indemnification hereunder, subject to a
later determination as to Consultant’s ultimate right to receive such payment.
Consultant’s rights under this Agreement shall be in addition to, and not in
lieu of, any other rights Consultant may have to indemnification by the Company.
The indemnity provided hereunder shall continue in full force and effect after
the termination or expiration of this Agreement.
     SECTION 13. DEFAULT AND TERMINATION. A failure by Consultant to perform
such services as may be reasonably requested of him pursuant to this Agreement
or a breach by Consultant of any covenant or agreement contained herein shall
constitute a default by Consultant. In the event of such default, the Company
shall, in addition to any right or remedy available to it at law or in equity,
have the right to immediately terminate this Agreement by written notice to
Consultant. Upon any such termination, the Company shall not be obligated to
make any further payments pursuant to this Agreement.
     SECTION 14. ENTIRE AGREEMENT. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter to which it
pertains. Any and all other agreements, representations and understandings of
the parties shall be deemed merged into this Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 15. GOVERNING LAW. This Agreement is made in and shall be governed,
construed and enforced in accordance with the laws of the State of Texas.
          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed this 31ST day of July, 2007.

            TRIAD FINANCIAL CORPORATION
      By:   /s/ Daniel D. Leonard       Title:   Daniel D. Leonard       
President& Chief Executive Officer              /s/ Carl B. Webb      
      Carl B. Webb           

 



--------------------------------------------------------------------------------



 



ATTACHMENT “A”
Scope of Services for Carl B. Webb
As consideration for the consideration paid and to be paid by the Company in
accordance with the Consulting Agreement, Consultant agrees to perform, by way
of example, the following tasks for or on behalf of the Company.

  1.   Consult with the President and Chief Executive Officer on a regular basis
concerning all aspects of the Company’s business, including, without limitation,
originations, servicing cost of funds and other operations.     2.   Consult
with other members of the senior management team of the company on their various
fields of responsibility.     3.   Take part in weekly management meetings among
the senior managers of the Company.     4.   Attend monthly meetings to review
the previous month’s performance and results.     5.   Attend, as requested by
the members of the Board, meetings of the Compensation Committee, Audit
Committee or other committees authorized by the Board of Directors of the
Company to meet from time to time.     6.   Advise senior management on the
organization and topics to be addressed during the meetings of the Board of
Directors of the Company.

 